          Case 1:19-cv-09017-JLC Document 16 Filed 12/06/19 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      December 6, 2019
VIA ECF
The Honorable James L. Cott
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:       The New York Times Company et. al., v. Customs and Border Protection, 19 Civ.
                 9017 (JLC)

Dear Judge Cott:

         This Office represents U.S. Customs and Border Protection (“CBP”) in the above-
referenced Freedom of Information Act (“FOIA”) action. On behalf of the parties, we write
pursuant to this Court’s Order, Dkt. No. 15, and in advance of the initial pretrial conference
scheduled for December 10, 2019, at 3:30 pm, see id. The Court’s order directed the parties to
indicate “[w]hether the parties wish to proceed directly to summary judgment motion practice,”
and “[w]hether the parties anticipate some production prior to any motion practice.” Id.

         The parties do not wish to proceed to summary judgment motion practice at this
juncture. Further, the parties have met and conferred regarding the Times’ FOIA requests and a
potential production schedule. As a result of those discussions, the parties have stipulated to the
following:

                CBP shall search only for records responsive to Plaintiffs’ FOIA request defined
                 as the “Nationwide Request” in Plaintiffs’ Complaint, see Compl. ¶ 11. CBP
                 shall not run searches for records responsive to Plaintiffs’ FOIA request defined
                 as the “El Paso Request” in Plaintiff’s Complaint, see id ¶ 10.

                CBP’s search for responsive records shall prioritize the eight CBP custodians
                 agreed upon by the parties’ counsel via email on December 5, 2019 (the
                 “December 2019 Search”).

                Beginning in January 2020, CBP shall review a minimum of 1,000 pages of
                 records for responsiveness to the December 2019 Search per month, with a
                 production schedule of such processed pages to be discussed by the parties in
                 January 2020.

                After CBP begins a review of the records responsive to the December 2019
                 Search, the parties shall meet and confer in January 2020 to discuss the parties’
                 positions on potential additional searches (and set a production schedule).
         Case 1:19-cv-09017-JLC Document 16 Filed 12/06/19 Page 2 of 2




          The parties respectfully request that the Court so-order these stipulations. Further, the
   parties propose that, by February 3, 2020, the parties submit a joint status update letter that
   informs the Court of: (1) the total number of potentially responsive records that were located
   pursuant to the December 2019 Search as of that date and a proposed final schedule for
   processing and producing records responsive to the December 2019 Search; and (2) the
   parties’ positions on any further searches (and, if necessary, corresponding proposed
   production schedules for such searches).

          Last, given the lack of any current dispute between the parties, all parties are amenable
   to a cancellation of the conference currently scheduled for December 10, 2019. If the Court
   wishes to proceed with such a conference, however, counsel for the parties are of course
   willing to appear.

         Thank you for your consideration of this matter.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:     /s/ Charles S. Jacob
                                                     CHARLES S. JACOB
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Tel: (212) 637-2725
                                                     Fax: (212) 637-2702
                                                     charles.jacob@usdoj.gov

cc: Counsel of record (via ECF)




                                                2
